DETAILED ACTION
This office action is in response to claims 03/04/2021. Claims 1-10 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2021 was filed on the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
wherein the command current determination unit determines the d-axis command current and the q-axis command current based on a power limit circle which is a current characteristic on the d-axis and the q-axis based on an inner product of a voltage vector including a voltage component in the direction of the d-axis and a voltage component in the direction of the q-axis and a current vector including a current component in the direction of the d-axis and a current component in the direction of the q-axis obtained from a current flowing through the brushless motor, and a voltage limit circle which is a current characteristic on the d-axis and the q-axis based on the power supply voltage and an angular velocity of the brushless motor.
The closest prior art Saha et al US 20170093324 A1 teaches a constant current circle is a vector locus at which the armature current is a constant value. A voltage speed ellipse is a vector locus that indicates the range of current commands that can be set according to the rotational speed of the rotating electric machine 80 and the DC voltage (DC link voltage Vdc) value of the inverter 10. The size of the voltage speed ellipse 300 is determined based on the DC link voltage Vdc and the rotational speed (or rotation frequency) of the rotating electric machine 80. Specifically, the diameter of the voltage speed ellipse 300 is proportional to the DC link voltage Vdc, and is inversely proportional to the rotational speed of the rotating electric machine 80. The d axis and q axis current command is set to a value at an operation point on the equal torque line 100 that exists inside the voltage speed ellipse 300 in this current vector space.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Atarashi et al. US 20120242262 A1 teaches  the target direct voltage command generating section 301 multiplies the output current Idc and the output voltage Vdc of the DC-DC converter 123 with each other so as to derive an actual output power P1. The target direct voltage command generating section 301 generates a target direct voltage command Vcu** as a controlled variable of PI control in accordance with the difference .DELTA.P (=P0-P1) between the required output power P0 and the actual output power P1.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORTEZ M COOK/Examiner, Art Unit 2846